Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  October 21, 2015

The Court of Appeals hereby passes the following order:

A16A0247. ERIC J. NORMAN v. D. DREW, WARDEN, USP-ATLANTA
    STATE OF GEORGIA.

      After the superior court dismissed his petition for writ of habeas corpus, Eric
J. Norman filed an appeal to this Court. The Supreme Court, however, has appellate
jurisdiction over all cases involving habeas corpus. See Ga. Const. 1983, Art. VI, Sec.
VI, Par. III (4). This appeal is thus TRANSFERRED to the Supreme Court for
disposition.

                                        Court of Appeals of the State of Georgia
                                                                             10/21/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.